Case 2:19-cr-20651-LVP-APP ECF No. 31, PageID.674 Filed 01/28/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                      Criminal Case No. 19-20651
v.                                                    Honorable Linda V. Parker


WILLIE ALDRIDGE,

               Defendant.
_____________________________/

         OPINION AND ORDER DENYING WITHOUT PREJUDICE
        DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        On November 13, 2019, Defendant pleaded guilty pursuant to a Rule 11 Plea

Agreement to theft of government funds in violation of 18 U.S.C. § 641. (ECF No.

9.) While this Court sentenced Defendant to a term of imprisonment of five

months on March 3, 2020 (ECF No. 50), several stipulated orders have been

entered extending the date Defendant is required to begin serving her sentence due

to the ongoing COVID-19 pandemic (ECF Nos. 20, 21, 22, 28). Defendant is 76

years old and suffers from several medical conditions which the CDC identifies as

placing individuals at increased risk of a serious outcome if they contract the virus.

(Id.)

        Despite the fact that Defendant is not yet incarcerated, she filed a Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A) on December 7,
Case 2:19-cr-20651-LVP-APP ECF No. 31, PageID.675 Filed 01/28/21 Page 2 of 3




2020. (ECF No. 24.) The Government opposes Defendant’s request, arguing in

part that there is no controlling authority supporting release of a not-yet

incarcerated defendant. (ECF No. 27.) The Government also argues that

Defendant has not satisfied the statute’s exhaustion requirement, that she fails to

demonstrate extraordinary and compelling reasons for compassionate release, and

that the factors in 18 U.S.C. § 3553(a) weigh strongly against relief. (Id.)

      This Court joins the many other district courts in concluding that

§ 3582(c)(1)(A) does not permit the reduction of a defendant’s sentence where the

defendant has not yet begun serving his or her sentence. See, e.g., United States v.

Jordan, 472 F. Supp. 3d 59, 62-63 (S.D.N.Y. July 16, 2020) (citing cases); United

States v. Nazer, 458 F. Supp. 3d 967, 970-71 (N.D. Ill. May 6, 2020); United States

v. Spruill, No. 18-cr-0022, 2020 WL 2113621. at *3 (D. Conn. May 4, 2020).

Until a defendant is in custody, he or she cannot satisfy the statute’s exhaustion

requirement. In any event, Defendant cannot demonstrate extraordinary and

compelling circumstances warranting a reduction of her sentence where she

depends on the risk COVID-19 poses if she were incarcerated. Such a risk is now

purely speculative. Given the Government’s and this Court’s willingness thus far

to delay Defendant’s surrender date while the pandemic continues, it is likely that

she will be required to begin serving her sentence only after the risks identified in

her motion have abated.

                                           2
Case 2:19-cr-20651-LVP-APP ECF No. 31, PageID.676 Filed 01/28/21 Page 3 of 3




      A district court is authorized to modify a defendant’s sentence only in those

instances where Congress by statute has granted it jurisdiction to do so. United

States v. Johnson, 564 F.3d 419, 421 (6th Cir. 2009); 18 U.S.C. § 3582(c). Those

statutory exceptions are narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir.

2001). Section 3582(c)(1)(A) provides one of those circumstances. See 18 U.S.C.

§ 3582(c)(1)(A). As discussed above, however, this provision is currently not

available to Defendant. Alternatively, a court may modify a defendant’s sentence

where (i) modification is permitted under Federal Rule of Criminal Procedure 35,

see id. § 3582(c)(1)(B); (ii) the guideline range for the offense of conviction has

been retroactively lowered, see id. § 3582(c)(2); or (iii) another statute expressly

permits it, see id. § 3582(c)(1)(B). None of these avenues are available to

Defendant, either.

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Compassionate Release is

DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.
                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


 Dated: January 28, 2021




                                          3
